DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on July 10, 2020 does not fully comply with the requirements of 37 CFR 1.98(b) because:  No inventors are listed in the Foreign Patent section for references 16, 17, and 18.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Shoe with Lacing Mechanism. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “the second closing signal . . . occurring within a predetermined following time”.  It is unclear what is meant by this phrase.  In contrast to the independent claims 1 and 11, this claim does not require something to generate the signal within a certain time (i.e. two taps), rather the signal is merely generated.  This signal is claimed to occur within a predetermined following time, but it is unclear what this following time is related to.  A signal is sent in an instant to perform a task or to a logic control which then performs a task.  It is therefore unclear how a “predetermined following time” relates to a signal.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers (WO 2014036374) in view of Daniel (US 20060103538).
Regarding claim 17, Beers discloses a shoe (article 100), comprising: an upper (upper 102) comprising a closure mechanism (motorized tensioning device 160) that is arranged for lacing the shoe by means of at least one tensioning element (lace 152), a tensioning roller (spool 240) disposed within the closure mechanism, wherein the tensioning roller is driven by an electric motor (motor 220), and a closing button (button 197 on phone, Fig. 2) that is in communication with a control system (control unit 302, para. 0164) configured to actuate the electric motor (remote device may communicate with motorized tightening device 160, directly or indirectly such a via a separate control unit, para. 0079), wherein the closure mechanism is configured to: tighten the shoe with a first level of lacing power when a first closing signal is generated that results in a first tension of the at least one tensioning element (pressing the button tightens the shoe, this would arrive at a first tension), and tighten the shoe with a second level of lacing power when a second closing signal is generated that results in a second tension of the at least one tensioning element that is different than the first tension (pressing the button for a longer time, this would tighten the shoe beyond the first tension), the second closing signal being different than the first closing signal (is different than the first signal because it is longer than the first signal) and occurring within a predetermined following time (the signal occurs when the button is pressed, this is considered a “predetermined following time” inasmuch as claimed).

In related art for shoes with tensioners, Daniel describes a shoe that has a fit sensor that indicate when the shoe is too tight for a child.  In order to avoid false alarms when the child kicks the shoe, a time delay is provided so that the alarm is not constantly going off for incidental rises in the tension (para. 0019).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Beers to include a time delay as suggested by Daniel, and therefore include a first and second predetermined waiting time prior to engaging the motor, so that incidental touching of the tightening button would not tighten the shoe.  That is, by providing a time delay someone would need to press the button for a particular amount of time so that the system would understand it is an intentional pressing of the button and not an accidental pressing of the button.  This delay would occur after pressing of the button which would send a signal instantly.  The system would need to determine when to activate (waiting time) but would still receive the signal which is instantly sent (following time).
Regarding claim 18, the shoe of Beers as modified includes wherein the closure mechanism is further configured to tighten the shoe with a third level of lacing power 
Regarding claim 19, the shoe of Beers as modified includes wherein the closure mechanism is further configured to increase the level of lacing power from the first level of lacing power to the second level of lacing power or from the second level of lacing power to the third level of lacing power when the user of the shoe generates a further closing signal by the closing button (the button can be pressed for a short amount of time to move the tension from a first level to a second level after the tension is brought to the first level, this is a further closing signal because it is at a different time than the first or second signal).  
Regarding claim 20, the shoe of Beers as modified includes wherein the control system (remote device may communicate with motorized tightening device 160, directly or indirectly such a via a separate control unit, para. 0079) is coupled with a mobile phone via a wireless connection (wireless networks, para. 0079), and wherein the closing button is formed by the mobile phone (see Fig. 2 for location of opening and closing buttons).
Allowable Subject Matter
Claims 1-16 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beers (US 20090272007) is cited for including a delay between when the sensor senses the foot, and when tightening occurs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICK J. LYNCH/Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732